Citation Nr: 0327609	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Marion E. Winter, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1954 until 
September 1956.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in August 1998 
and May 1999.  In the first instance, a remand was ordered to 
accomplish further development.  On the latter occasion, a 
denial was issued.  However, that May 1999 denial was 
subsequently vacated by the U.S. Court of Appeals for 
Veterans Claims in a February 2001 Order which granted a 
Joint Motion for Remand and to Stay Further Proceedings.  In 
order to comply with the Court order, an additional Board 
remand was issued in September 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  Competent (clinical) evidence of record does not 
demonstrate that the veteran has residuals of frozen feet due 
to his active service.


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant, in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case and supplemental 
statements of the case apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
An October 2001 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claim, as well as VA's development assistance.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record.  Such documents show 
signs of damage caused by a fire at the National Personnel 
Records Center (NPRC) in 1973.  Indeed, the veteran's service 
representative maintained at the personal hearing in March 
1998 that in-service records were missing due to the fire.  A 
response by NPRC, dated July 28, 1997, to a VA Form 21-3101, 
Request for Information, indicates that all available service 
medical records had been forwarded to VA.  Also of record are 
VA post service clinical reports and VA examination reports.  
As per the September 2001 Board remand, the file contains a 
RO Request for Information, dated in March 2003, in which the 
RO sought to obtain the veteran's unit morning reports for 
the period from December 1, 1955 until March 1, 1956.  An 
NPRC reply dated also in March 2003 indicated that such 
search of the Morning Reports was conducted, and that there 
were no remarks found regarding illness, injury due to 
frostbite, or treatment of any kind.  Furthermore, a 
transcript of the veteran's March 1998 personal hearing 
before the RO is associated with the claims file.  

The veteran's March 1998 hearing testimony indicated that he 
received private medical care shortly after service.  
Specifically, he stated that a doctor customized his shoes 
with a Thomas heel to aid his circulation.  No private 
treatment records are associated with the claims file.  
However, the veteran was unable to identify a specific health 
care provider.  Without such information, VA has no means by 
which to acquire such records.  Moreover, an October 2001 
letter to the veteran clearly detailed the types of evidence 
necessary to substantiate his claim.  He did not submit any 
private records in response to such letter. 

Also regarding the duty to assist, it is noted that in the 
Board's initial remand in August 1998, the RO was instructed 
to afford the veteran a VA examination.  The examination 
report was to contain a discussion of the medical principles 
involved in rendering a medical opinion.  While a VA 
examination was conducted in September 1998, the Court 
determined that the examination report did not discuss the 
medical principles involved.  In accordance with the February 
2001 Court Order, the Board issued further remand 
instructions to the RO in September 2001, again requesting a 
VA examination containing a discussion of the medical 
principles involved in rendering a nexus opinion regarding 
current disability and service.  Another VA examination was 
then performed in April 2003.  The Board finds that such 
report adequately discusses the medical principles which 
serve as the basis for the clinical opinion rendered such as 
to satisfy the remand instructions and conform with the 
February 2001 Court Order.  In so finding, the Board points 
to the text of that examination report, which explains that 
the veteran's complaints of increasing intolerance to pain 
were characteristic of post-cold exposure.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

At the time of his enlistment examination in August 1954, the 
veteran had no abnormalities of the feet.  He did not 
indicate any foot problems in a report of medical history 
completed at that time.  During service, there were no 
complaints of, or treatment for, a cold injury of the feet.  
On separation examination in July 1956, the veteran's feet 
and skin were clinically noted as normal.  In a report of 
medical history completed at that time, the veteran denied he 
had, or had had, foot trouble.  He expressly stated he had 
been in good health since entry into service with the 
exception of right knee trouble.

Service records establish that the veteran served in the 
509th Quarter Master Company (Petrol Depot), that his 
military occupational specialty was supply handler, and that 
he was stationed in Germany including in January 1956, and 
had one year, 2 months and 13 days of foreign service.

A VA outpatient treatment report dated June 1997 contained 
complaints of bilateral foot pain of 4-6 years' duration.  
Such pain became severe when his feet got cold.  The veteran 
stated that he suffered frostbite in the 1950s while on 
active duty in Germany.  Following examination, the 
impression was probable plantar fasciitis with an element of 
arterial insufficiency, cannot rule out neuropathy.

Following service, the veteran was examined by VA in July 
1997.  He complained of foot pain of 2 years' duration.  
Nerve conduction studies on each leg were normal.  

The veteran had x-rays of his feet taken in November 1997.  
They showed no evidence of bone destruction or significant 
joint change.  The impression was a very high arch without 
bone destruction.  There was also a small left calcaneal 
spur.

An August 1997 VA outpatient treatment report contained an 
assessment of probable small vessel disease in feet with 
plantar fasciitis.  

A November 1997 VA outpatient treatment report reflects 
further complaints of bilateral foot pain.  The assessment 
was chronic foot pain, probably due to frost injury in 
service and residual sequelae.  

In March 1998, the veteran offered testimony before the RO.  
The veteran stated that he sustained frostbite while 
stationed in Germany during the winter of 1955.  The veteran 
was in the 509th Quarter Master at that time. The veteran had 
been told that the winter of 1955 was the coldest ever in 
Germany.  His duty was to haul gasoline, C-rations and 
supplies.  On one maneuver he was in foxholes and tents for 2 
or 3 nights.  At one point he got so cold he started shaking.  
He had to be taken to the field hospital near Purmission, 
Germany.  The veteran stated that this occurred on either the 
very last day of January or the very first day of February in 
1956.  Upon arriving at the hospital he was asked to remove 
his shoes, which he could not do.  He stated that he could 
barely carry himself.  Once his shoes were removed, the 
veteran's feet were placed in a tub of water with ice cubes 
in it.  He stated that his feet gradually became warmer.  He 
reported that approximately 12 hours later he was sent back 
into the field.  About 2 or 3 days later his feet peeled.  
His feet were discolored but otherwise did not bother him at 
that time.  He did not seek medical treatment upon discharge 
from service.  He did not seek treatment until the mid-90s, 
at a VA facility.  The veteran did state, however, that he 
had his shoes modified for years.  Specifically, he was given 
Thomas heels to aid in circulation.  He stated that he would 
try to obtain private medical records reflecting the 
prescription of such heels.  

Also at his personal hearing, the veteran discussed his 
bilateral foot symptomatology.  He reported that overall, his 
symptomatology was progressively worsening over time.  He 
stated that his feet hurt worse if they get cold.  He stated 
that he felt foot pain every morning when he got up.  He 
further stated that the first few steps were the most 
painful.  He described the pain as being pricked with a bunch 
of pins.  His left foot was worse than his right.  The 
veteran also stated that he wore woolen socks, because the 
warmer he could keep his feet, the less they bothered him.  
The veteran also stated that changing shoes in the middle of 
the day helped.  

The veteran stated that since service he had not been 
subjected to very cold temperatures.  He reported that he 
would go quail hunting in temperatures of 28, 30, or 35 
degrees.  However, he stated that such cold was minimal 
compared to what he experienced in Germany, where it was 
about 32 to 38 below zero.  The veteran remarked that one of 
the members of the 509th Quarter Master had his leg amputated 
due to frostbite.  The veteran did not, however, remember his 
name.  

The veteran also described an incident in which he was he 
putting up barbwire at a relatives' farm while it was 
snowing.  He stated that it was probably 22 or 24 degrees 
outside.  When he came in and took off his shoes, his left 
foot was red and cold.  He had to keep that foot elevated for 
about 20 minutes in order for the color to return to normal.  
He stated that he had occasionally experienced the same 
phenomenon after quail hunting.  

VA outpatient treatment reports dated July 1998 through 
December 1998 reveal complaints of bilateral foot pain.  A 
July 1998 report contained an assessment of foot pain from 
frostbite injury/plantar fasciitis.  

The veteran received a VA examination in September 1998.  The 
veteran stated that both feet were exposed to very cold 
weather in service.  He reported that only his left foot 
sustained frostbite.  He reported that, at the time of the 
original injury, his left foot was very painful.  It turned 
dark in color and the skin peeled.  Then the foot turned red.  
He was treated with warm soaks.  There was no loss of tissue 
or nails.  He denied receiving any treatment since his 
initial injury.  He stated that his left foot was currently 
sensitive to cold and that he experienced paresthesias and 
numbness under such conditions.  He did not have any chronic 
pain resembling causalgia.  The veteran reported that his 
skin color on the left foot changed with variations in 
temperature.  On hot days, his feet felt very hot, and on 
cold days they felt very cold.  The bottoms of his feet were 
tender upon waking in the morning.  Such pain lasts about 5-
10 minutes and becomes less severe as the day progresses.  If 
he rests for a short period, the pain returns upon resumption 
of activity.  

Objectively, there was no evidence of fungal infections and 
no evidence of breakdown or ulceration of frostbite scars.  
There was no disturbance of the nails.  There was no evidence 
of skin thickening or thinning, and the skin of his feet were 
within normal limits.  Neurological examination was normal.  

Following examination, the veteran was diagnosed with plantar 
fasciitis, bilaterally.  He was also diagnosed with cold 
injury to the left foot with residual cold sensitivity.  The 
examiner found that the veteran's symptomatology relating to 
his plantar fasciitis was not related to the cold exposure 
which he suffered in Germany in 1955.  The examiner opined 
the veteran's sensitivity and associated paresthesias and 
numbness were secondary to the in-service cold injury.  

In a December 1998 VA examination report, the examiner again 
expressed the opinion that the veteran suffered a cold injury 
during service and that he had residual symptoms.  

VA outpatient treatment reports dated March 1999 through 
January 2003 reveal complaints of chronic bilateral foot 
pain, numbness and tingling.  A June 1999 report indicated 
that his feet continued to be most painful upon getting up in 
the morning.  At that time, he would feel a burning sensation 
in the soles of his feet and would experience pain shooting 
up both legs.  In an August 2000 report, the veteran stated 
that in the mornings it felt as though he were walking on 
pins and needles.  He also experienced tingling after sitting 
for long periods of time.  He denied numbness.  A June 2001 
treatment report contained a diagnosis of chronic foot pain 
due to frostbite injury in service.  Reports dated May and 
August 2002 contained similar impressions.  An additional May 
2002 report noted that while the veteran's peripheral 
neuropathy was most likely due to frostbite, the fact that 
such neuropathy extended to mid-calf suggested that 
additional etiologies were involved.    

The veteran was most recently examined by VA in April 2003.  
He complained of increasing cold intolerance, especially in 
the left foot.  The pain was mainly along the sole.  The low 
parts of the lower leg were also affected.  The veteran wears 
stockings to sleep at night and had done so for the past 10 
years.  The veteran reported that recently, while hunting 
quail, he became unable to walk due to intense pain.  The 
veteran also stated that he experienced a cold feeling in his 
feet that arose during cold weather and had been especially 
prominent over the last few years, particularly at night.

Objectively, there was no hypohidrosis.  There was an absence 
of hair on both lower legs, more marked on the left.  There 
were clinically insignificant varicosities.  There were no 
ulcerations.  Nail growth had been slowed over the least few 
years.  There was no evidence of fungus or of skin cancer.  
He had no complaints of joint stiffness.  There was no edema.  
The foot appeared somewhat colder than normal.  There was 
good circulation in the popliteal arteries.  His feet were 
pale, with the left foot colder than the right.  
Neurologically, the feet were normal.  Sensory and motor 
skills appeared to be normal.  

The VA examiner commented that increasing intolerance to pain 
is characteristic of post-cold exposure.  Thus, following 
physical examination, the veteran was diagnosed with cold 
intolerance due to previous cold exposure during maneuvers in 
1955 in Europe, where he faced extremely cold weather.  The 
examiner stated that the symptoms were as likely as not due 
to cold damage occurring while in service.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the medical evidence reveals various 
diagnoses involving the feet, including arterial 
insufficiency, probable small vessel disease in the feet, 
chronic bilateral foot pain probably due to frost injury in 
service and residual sequelae, cold injury to the left foot 
with residual cold sensitivity and associated paresthesia 
secondary to in-service cold injury.  Hence, competent 
(clinical) evidence of record establishes that the veteran 
has been diagnosed with vascular insufficiency and peripheral 
neuropathy involving the feet, with associated 
symptomatology, due to cold injury in service.  Thus, the 
first element of a service connection claim, current 
disability, has been successfully established here.

The second element of a service connection claim is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
Here, the claims file does not contain medical evidence 
revealing any in-service treatment for frostbite or other 
cold injury to the feet.  Moreover, despite contentions to 
the contrary, the claims file appears to contain a complete 
collection of the veteran's service medical records.  
Official forms in the file do not indicate that any documents 
are unavailable due to a fire at the National Personnel 
Records Center.  Thus, it must be assumed that all available 
records are associated with the claims file. 

As noted above, in some circumstances, lay testimony can 
serve as a substitute for medical evidence in order to 
establish an in-service injury.  See 38 U.S.C.A. § 1154(a) 
and (b).  In each case where a veteran is seeking service 
connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medial and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).

In this case, the evidence of record establishes that the 
veteran served in Germany during the winter of 1955-1956.  As 
such, his allegations of exposure to cold weather are 
consistent with the circumstances of his service.  However, 
even when conceding the veteran was exposed to cold 
temperatures in service, the record is not sufficient to 
establish the veteran sustained frostbite injury of the feet 
in service.  Rather, the contemporaneous service medical 
records, including morning reports, reports of examination 
for separation from service, and the veteran's subjective 
reporting of medical history at that time are negative for 
any complaints or findings of frostbite of the feet.  Indeed, 
the veteran denied he had, or had had foot trouble when 
completing a report of medical history in conjunction with 
examination for separation from service.

Moreover, under the provisions of 38 U.S.C.A. § 1154(b) 
(2002), if the evidence establishes that the veteran engaged 
in combat with the enemy, it would be sufficient to present 
credible lay evidence which is consistent with the 
circumstances, conditions, or hardships of combat, to 
establish an in-service injury.  

The Board has considered whether the veteran is entitled to 
the combat presumption set forth under 38 U.S.C.A. § 1154(b).  
In this vein, the Board notes that the veteran's military 
specialty was that of a supply handler.  His DD Form 214 did 
not reveal any awards or decorations indicative of combat 
service.  The file does not otherwise indicate any combat 
action and the veteran did not contend that his frostbite was 
sustained in combat.  Rather, he stated that he was hauling 
supplies and that during such maneuvers he lived in foxholes 
and tents where he was exposed to extremely cold 
temperatures.

As the evidence fails to demonstrate that the veteran is 
entitled to combat status, he cannot rely on lay testimony 
alone to support his claim of frostbite injury of the feet in 
service.  Thus, medical evidence is needed to substantiate 
that element of his service connection claim.  As already 
mentioned, there is no medical evidence showing in-service 
treatment for frostbite.  Thus, this element is not satisfied 
and the veteran's claim must fail.

The Board notes that the claims file does contain medical 
opinions stating that it is as likely as not that the veteran 
has residuals of cold injury of the feet in service.  
However, as such in-service exposure is wholly uncorroborated 
by the record, such opinions are of no probative value.  

In conclusion, the evidence fails to demonstrate that the 
veteran has chronic residuals of in-service cold weather 
injury to the feet.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for residuals of frozen feet is denied. 



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2







